Citation Nr: 0103106	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for spondylosis of L4-5, 
with herniated nucleus pulposus at L4-5 and mild nerve 
compression, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) September 1994 rating decision, increasing the 
rating of the service-connected low back disability from 10 
to 40 percent.  

In March 1998 and April 1999, the Board remanded the case to 
the RO for additional development of the evidence.  
Subsequently, the claims file was transferred to the Winston-
Salem RO which now has jurisdiction of the case.


REMAND

When the Board remanded this case in March 1998, the RO was 
requested to afford the veteran thorough VA orthopedic and 
neurological examination to determine the nature and severity 
of his service-connected low back disability, addressing the 
extent of functional impairment, including during flare-ups 
of symptoms, in relation to objective manifestations of the 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Pursuant to the March 1998 remand request, the veteran was 
scheduled to appear for VA orthopedic and neurological 
examination in August 1998, but he failed to report for same.  
However, the notification letter informing him of the time 
and place of examination, and of his duty to report for same, 
was not associated with the file.  Therefore, the Board again 
remanded the case in April 1999, requesting the RO to 
associate with the claims file the above notification letter 
to the veteran.

Pursuant to the April 1999 remand request, the RO associated 
with the file a copy of July 28, 1998 letter mailed to the 
veteran's last address of record, informing him of the time 
and place of VA orthopedic and neurological examination 
scheduled for August 6, 1998; by that letter, he was informed 
of his duty to report for examination and of the consequences 
of failing to report, but as noted above, he nevertheless 
failed to report for his examination.

By August 1999 letter to the RO, the veteran indicated that 
his low back disability increased in severity, requiring 
frequent medical treatment and therapy which he received at a 
VA facility in Asheville.  In December 1999, the RO 
associated with the file VA outpatient treatment records from 
July 1998 to October 1999, documenting treatment for 
symptoms, including the low back disability.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  Thus, thorough, contemporaneous VA orthopedic and 
neurological examination should be conducted to assess the 
current severity of the service-connected low back 
disability.  As he recently suggested that his willingness to 
cooperate with VA in developing evidence pertinent to his 
claim, the Board believes that he should be given an 
opportunity to appear for VA orthopedic and neurological 
examination.

The veteran should nevertheless be reminded that the VA duty 
to assist is not always a one-way street; the veteran has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  He must be prepared to 
cooperate with the efforts of VA to provide an adequate 
medical examination and submitting medical evidence in 
support of his claim.  Olson, 3 Vet. App. 480.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him for his low 
back disability since October 1999.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA and private 
reports of medical treatment (not 
already of record) should be obtained 
by the RO and added to the claims 
folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examination 
to determine the current severity of 
his service-connected low back 
disability.  When scheduling the 
examination, he must be notified (at 
his current address) of the time and 
place of the examination, his duty to 
report for same under 38 C.F.R. 
§ 3.326(a), and the consequences of his 
failure to report.  38 C.F.R. 
§ 3.655(b);  Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  A copy of the 
notification letter to him must be 
included in the claims folder.  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examination report should reflect a 
review of the claims folder.  The 
examiner should elicit all subjective 
complaints concerning the veteran's 
service-connected low back disability 
and provide an opinion as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of the manifestations on 
the veteran's functional ability.  The 
examiner should also comment on whether 
there are other objective indications 
of the extent of the veteran's pain, 
such as visible manifestations on 
movement of the low back and functional 
impairment due to pain.  All 
symptomatology associated with his 
service-connected low back disability 
should be distinguished from any 
nonservice-connected low back 
disability and impairment.  If it is 
impossible to distinguish the symptoms, 
the examiner should so state for the 
record.

3.  The RO review of the veteran's 
increased rating claim should include in 
its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  Floyd v. Brown, 
9 Vet. App. 88 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination reports and other 
development requested above to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


